Hoestadtbr, J. P.
(dissenting). The requirement of 11 beyond a reasonable doubt ” is not to be deemed, in my opinion, as precluding a finding of guilt where the evidence, realistically and naturally viewed, justifies it. Here, the defendant’s conduct, before and after arrest, is wholly consistent with guilt and totally inconsistent with innocence. The defendant offered no evidence in his own behalf. I do not believe we need strain to relieve a defendant fairly convicted of the penalty imposed by statute. Hence, I dissent and vote to affirm.
Hecht and Gold, JJ., concur; Hoestadtbr, J. P., dissents in memorandum and votes to affirm.
Judgment of conviction reversed, etc.